Title: To Alexander Hamilton from Robert Morris, 2 June 1795
From: Morris, Robert
To: Hamilton, Alexander


Alexander Hamilton EsqreNew York
Dear Sir
Phila June 2. 1795
I have this minute Received your favour of yesterday and I will directly set about the Arrangements for replacing the $9500 with Interest. The Account you desire shall also be made out, and I shall send you the Copy of a letter which I have written to Mr Church respecting the deferred Debt, which I expect will be agreeable to him and to you.
I am Dr Sir Yrs
